Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) #1, 2, 4, 6-9, 12, 23, 24 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui”.

Cui shows, with respect to claim #1 and 24, a method wherein: providing a substrate (fig. #3a, item 300) (paragraph 0047) within a reaction chamber (paragraph 0040), the substrate having a feature (fig. #3a, item 314) (paragraph 0047); depositing a layer of material overlying the feature (fig. #3a, item 316)(paragraph 0045); etching a portion of the layer using a fluorine-containing gas (paragraph 0046, 0038) and treating a remaining portion of the layer to remove fluorine from the remaining portion by providing pulsing one or more gases selected from the group consisting of N2 (nitrogen), NH3 (ammonia), N02 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(N02)3 (trinitramide), oxygen, ozone, oxygen radicals, and argon (fig. #3a, item 314) (paragraph 0047).

The Examiner notes that Cui does not state explicitly ‘a step of treating comprises forming activated species’ as shown in claim #1 language. However, the Examiner notes that Cui shows using the same element (argon or oxygen) for removing of fluorine residues. Furthermore, the Examiner notes that no additional steps have been listed, that depart from the invention claimed of Cui, that demonstrates how the treatment activates the species. Therefore, the Examiner takes the position that it has been established that "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an activation element to the process as shown by Cui. 

Cui shows, with respect to claim #2, a method wherein further comprising the step of purging the reaction chamber after etching a portion of the layer (paragraph 0047).

Cui shows, with respect to claim #4, a method with respect to claim #4, a method wherein a purging gas to remove fluorine residues or fluoride, oxides or oxyfluorides at the sidewalls or the bottom of the features (Argon, oxygen) (paragraph 0047).

Cui shows, with respect to claim #6, a method wherein  a purging gas to remove fluorine residues or fluoride, oxides or oxyfluorides at the sidewalls or the bottom of the features (oxygen) (paragraph 0047).

Cui shows, with respect to claim #7, a method wherein  a purging gas to remove fluorine residues or fluoride, oxides or oxyfluorides at the sidewalls or the bottom of the features (Argon, Ar) (paragraph 0047).

Cui shows, with respect to claim #8, a method wherein the fluorine-containing gas is CF4 (paragraph 0038).

Cui shows, with respect to claim #9, a method wherein the step of etching a portion of the layer using a fluorine-containing gas comprises forming activated species (NF3) from the fluorine-containing gas (paragraph 0040). 

Cui shows, with respect to claim #12 and 23, a method wherein the activated species are formed using remote plasma (paragraph 0040). 


//
Claim #3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui” as shown in the rejection of claim #1 and in view of Vervuurt et al., (U.S. Pub. No. 2020/0027740), hereinafter referred to as "Vervuurt". 

Cui substantially shows the claimed invention as shown in the rejection of claim #1 above. 
Cui fails to show, with respect to claim #3, a method wherein the step of depositing a layer of material comprises PEALD. 

Vervuurt teaches, with respect to claim #3, a method wherein a plasma enhanced atomic layer deposition (PEALD) is used to deposit layer (fig. #10D, item 208) (paragraph 0036).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein the step of depositing a layer of material comprises PEALD, into the method of Cui, with the motivation that this enhances the control of thin layer deposition, as taught by Vervuurt.

///
Claim #5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui” as shown in the rejection of claim #1 and in view of Pore et al., (U.S. Pub. No. 9,576,790), hereinafter referred to as "Pore (2)". 

Cui substantially shows the claimed invention as shown in the rejection of claim #1 above.
Cui fails to show, with respect to claim #5, wherein the step of depositing a layer of material comprises cyclic CVD. 

Spence teaches, with respect to claim #5, a method wherein embodiments utilize film a cyclic CVD deposition process (column #34, line 34-44).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, wherein the step of depositing a layer of material comprises cyclic CVD, into the method of Cui, with the motivation this allows the desired composition and/or thickness, as taught by Pore (2).

////
Claim #10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui” as shown in claim #1 and in view of Tsai et al., (U.S. Pub. No. 2020/0368698), hereinafter referred to as "Tsai". 

Cui shows, with respect to claim #10, a method preforming processes within a chamber at a maintained temperature and pressure range (paragraph 0007, 0028).

Cui substantially shows the claimed invention as shown in the rejection of claim #1 above. 
Cui fails to show, with respect to claim #10, wherein a temperature within the reaction chamber during the step of depositing a layer is between about 3000 C and about 5500 C. 

Tsai teaches, with respect to claim #10, a method wherein the process temperature can be held to be between about 250° C and about 400° C (paragraph 0062).

The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from between about 3000 C and about 5500 C in order to be considered “about” between about 3000 C and about 5500 C. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target between about 3000 C and about 5500 C and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #10, wherein a temperature within the reaction chamber during the step of depositing a layer is between about 3000 C and about 5500 C, into the method of Cui, with the motivation that provides a consistent deposition of the desired material, as taught by Tsai.



/////
Claim #11, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui” as shown in the rejection of claim #17 and in view of Pore et al., (U.S. Pub. No. 2020/0266098), hereinafter referred to as "Pore". 

Cui substantially shows the claimed invention as shown in the rejection of claim #17. 
Cui fails show, with respect to claim #11 and 22, a method wherein the activated species are formed using a direct plasma.
 Pore teaches, with respect to claim #11 and 22, a method wherein the activated species are formed using a direct plasma (paragraph 0035). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #11 and 22, a method wherein the activated species are formed using a direct plasma, into the method of Cui, with the motivation that direct plasma process contributes to the even distribution of the activation process, as taught by Sato.

//////
Claim #13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui” as shown in claim #1 and in view of Vervuurt et al., (U.S. Pub. No. 2020/0027740), hereinafter referred to as " Vervuurt ". 



Cui shows, with respect to claim #13, a method preforming processes within a chamber at a maintained temperature and pressure range (paragraph 0007, 0028).

Cui substantially shows the claimed invention as shown in the rejection of claim #1 and the rejection listed above. 

Cui fails to show, with respect to claim #13, wherein a temperature within the reaction chamber during the step of etching is between about 300 °C and about 550 °C. 

Vervuurt teaches, with respect to claim #13, a method wherein the process etching temperature can be held to be between about 250° C. and about 400° C (paragraph 0062).

The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from between about 250° C. and about 400° C in order to be considered “about” between about 250° C. and about 400° C. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target between about 250° C. and about 400° C and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, wherein a temperature within the reaction chamber during the step of etching is between about 300 °C and about 550 °C, into the method of Cui, with the motivation that provides a consistent deposition of the desired material, as taught by Vervuurt.


///////
Claim #17, 18, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui”, and in view of Sato et al., (U.S. Pub. No. 2018/0169716), hereinafter referred to as "Sato". 

Cui shows, with respect to claim #17, a method wherein: providing a substrate (fig. #3a, item 300) (paragraph 0047) within a reaction chamber (paragraph 0040), the substrate having a feature (fig. #3a, item 314) (paragraph 0047); depositing a layer of material overlying the feature (fig. #3a, item 316)(paragraph 0045); etching a portion of the layer using a fluorine-containing gas (paragraph 0046, 0038) and treating a remaining portion of the layer to remove fluorine from the remaining portion by providing pulsing one or more gases selected from the group consisting of N2 (nitrogen), NH3 (ammonia), N02 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(N02)3 (trinitramide) (fig. #3a, item 314) (paragraph 0047).

Cui substantially shows the claimed invention as shown above.
Cui fails to show, with respect to claim #17, a method wherein repeating the steps of depositing, etching and treating until the gap is filled with the material. 

Sato teaches, in a similar method for deposition and particle removal, with respect to claim #17, a method wherein repeating the steps of depositing, etching (paragraph 0085, 0086), and treating (paragraph 0064) to substantially fill the one or more gaps.

 It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17, a method wherein repeating the steps of depositing, etching and treating until the gap is filled with the material, into the method of Cui, with the motivation that this removes the surface damage caused by the fluorine etch and allows the trench to be uniformly filled with minimal defects, as taught by Sato.

Cui shows, with respect to claim #18, a method wherein further comprising the step of purging the reaction chamber after etching a portion of the layer (paragraph 0047).

Cui substantially shows the claimed invention as shown in the rejection of claim #17
Cui fails to show, with respect to claim #20, a method further comprising a step of depositing the material after a final step of treating a remaining portion of the layer. 

Sato teaches, in a similar method for deposition and particle removal, with respect to claim #20, a method wherein repeating the steps of depositing, etching (paragraph 0085, 0086), and treating (paragraph 0064) to substantially fill the one or more gaps.

 It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method further comprising a step of depositing the material after a final step of treating a remaining portion of the layer, into the method of Cui, with the motivation that this removes the surface damage caused by the fluorine etch and allows the trench to be uniformly filled with minimal defects, as taught by Sato.
Cui fails to show, with respect to claim #25 and 26, a method wherein the insulating material an oxide.

Sato shows, with respect to claim #25 and 26, a method wherein the insulating material an oxide (SiO2) (paragraph 0071).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #25 and 26, a method wherein the insulating material an oxide, into the method of Cui, with the motivation that silicon dioxide provides a good insulator between adjacent conductor layers, as taught by Sato.

//
Claim #13-16 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui” as modified by Sato et al., (U.S. Pub. No. 2018/0169716), hereinafter referred to as "Sato" and in further view of Yamada et al., (U.S. Pat. No. 5,804,505), hereinafter referred to as "Yamada".


Cui as modified by Sato, substantially shows the claimed invention as shown above.
Cui as modified by Sato fails to show, with respect to claim #13, a method wherein a temperature of a substrate during the step of treating is between about 3000 C and about 5500 C.


Yamada teaches, with respect to claim #13, a method wherein the heat treatment in the step of FIG. 2E is required to be carried out at a temperature between 1500 to 4500 (column #4, line 5-6).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #13, a method wherein a temperature of a substrate during the step of treating is between about 3000 C and about 5500 C, about 3500 C and about 5000 C, or about 4000 C and about 4500 C, into the method of Cui as modified by Sato, with the motivation that this preferably removes or reduces contact resistance, as taught by Yamada.

Cui shows, with respect to claim #14, a method wherein depositing a layer of material overlying the feature (fig. #3a, item 316)(paragraph 0045); etching a portion of the layer using a fluorine-containing gas (paragraph 0046, 0038) and treating a remaining portion of the layer to remove fluorine from the remaining portion by providing pulsing one or more gases selected from the group consisting of N2 (nitrogen), NH3 (ammonia), N02 (nitrogen dioxide), N20 (nitrous oxide), NO (nitric oxide), N203 (dinitrogen trioxide), N204 (dinitrogen tetroxide), N205 (dinitrogen pentoxide), N40 (nitrosylazide), and N(N02)3 (trinitramide), oxygen, ozone, oxygen radicals, and argon (fig. #3a, item 314) (paragraph 0047).

Cui substantially shows the claimed invention as shown above.
Cui fails to show, with respect to claim #14 and 15, a method wherein repeating a number of n times. 

Sato teaches, in a similar method for deposition and particle removal, with respect to claim #14 and 15, a method wherein repeating the steps of depositing, etching (paragraph 0085, 0086), and treating (paragraph 0064) to substantially fill the one or more gaps.

 It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #14 and 15, a method wherein repeating a number of n times, into the method of Cui, with the motivation that this removes the surface damage caused by the fluorine etch and allows the trench to be uniformly filled with minimal defects, as taught by Sato.

Cui substantially shows the claimed invention as shown above.
Cui fails to show, with respect to claim #16, a method wherein repeating a number of n times. 

Cui fails to show, with respect to claim #16, a method, wherein the step of treating comprises a cyclic process, and wherein the cyclic process is repeated a number of times prior to proceeding to the step of depositing a layer of material.

Sato teaches, in a similar method for deposition and particle removal, with respect to claim #16, a method wherein repeating the steps of depositing, etching (paragraph 0085, 0086), and treating (paragraph 0064).

The Examiner notes that Sato does not explicitly state that the treating process is a cyclic process. However, the Examiner takes the position that Sato teaches a method of continuing the procedure until the desired amount of fluorine particles are removed, as can be seen from paragraph 0091 (“performing such a particle removal process on the film after being etched, the remaining fluorine component on and within the film is removed, thereby removing the particles on the film”), is equivalent to a cyclic process.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #16, a method, wherein the step of treating comprises a cyclic process, and wherein the cyclic process is repeated a number of times prior to proceeding to the step of depositing a layer of material, into the method of Cui, with the motivation that this can reduce the fluorine contaminants that could produce defects the process of filling the trench area, as taught by Sato. 

//
Claim #19 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui” as modified by Sato et al., (U.S. Pub. No. 2018/0169716), hereinafter referred to as "Sato" as shown in the rejection of claim #17 and in further view of Yamada et al., (U.S. Pat. No. 5,804,505), hereinafter referred to as "Yamada".

Cui shows, with respect to claim #19, a method preforming processes within a chamber at a maintained temperature and pressure range (paragraph 0007, 0028).

Cui as modified by Sato, substantially shows the claimed invention as shown in the rejection of claim #17 above.

Cui as modified by Sato fails to show, with respect to claim #19, a method wherein a temperature of a substrate during the step of treating is between about 3000 C and about 5500 C.


Yamada teaches, with respect to claim #19, a method wherein the heat treatment in the step of FIG. 2E is required to be carried out at a temperature between 1500 to 4500 (column #4, line 5-6).
The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how much the value can deviate from between about 3000 C and about 5500 C in order to be considered “about” between about 3000 C and about 5500 C. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target (in this case, the target is between about 3000 C and about 5500 C) and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a method wherein a temperature of a substrate during the step of treating is between about 3000 C and about 5500 C, into the method of Cui as modified by Sato, with the motivation that this preferably removes or reduces contact resistance, as taught by Yamada.

//
Claim # 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui”, and in view of Vervuurt et al., (U.S. Pub. No. 2020/0027740), hereinafter referred to as "Vervuurt". 

Cui substantially shows the claimed invention as shown above. 
Cui fails to show, with respect to claim #21, a method wherein the step of depositing a layer of material comprises PEALD. 

Vervuurt teaches, with respect to claim #21, a method wherein a plasma enhanced atomic layer deposition (PEALD) is used to deposit layer (fig. #10D, item 208) (paragraph 0036).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #21, a method wherein the step of depositing a layer of material comprises PEALD, into the method of Cui, with the motivation that this enhances the control of thin layer deposition, as taught by Vervuurt.


///////
Claim #27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CUI et al., (U.S. Pub. No. 2018/0182777), hereinafter referred to as “Cui” as modified by Sato et al., (U.S. Pub. No. 2018/0169716), hereinafter referred to as "Sato" and in further view of Ohira et al., (U.S. Pat. No. 5,976,973), hereinafter referred to as " Ohira ".

Cui as modified by Sato, substantially shows the claimed invention as shown above. 
Cui as modified by Sato, fails to show, with respect to with respect to claim #27 and 28, wherein a fluorine content in the material is less than 0.25 at%.

Ohira teaches, with respect to claim #27 and 28, wherein a fluorine content in the material (fig. #1e, item 131) is between 0.001 at% to 25% (column #5, line 4-10).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #27 and 28, wherein a fluorine content in the material is less than 0.25 at%, into the method of Cui as modified by Sato, with the motivation this allows a slow reaction to occur, which is better predictable and controlled, as taught by Ohira.


Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
Haukka et al.,  2016/0222504
Cleaning of Florine with variety of nitrogen and oxygen components.
Lin et al.,  10,535,523
Cleaning of Florine with variety of nitrogen and oxygen components.
Wang et al.,  2013/0089988
Cleaning of Florine with variety of nitrogen and oxygen components.
Suzuki et al., 6,300,237 
Cleaning of Florine with variety of nitrogen and oxygen components.


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.


Conclusion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (email address; Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
10/05/2022

/MONICA D HARRISON/            Primary Examiner, Art Unit 2815